

Exhibit 10.2
 
Warrant No.: [__] 
 
Number of Shares of Common Stock: [_____]
 
Date of Issuance: [] (“Issuance Date”)
 
BRAINSTORM CELL THERAPEUTICS, INC.
 
Common Stock Purchase Warrant
 
BRAINSTORM CELL THERAPEUTICS, INC., a Delaware corporation (“Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ACCBT CORP., the registered holder hereof or
its permitted assigns ( “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, “Warrant”), at any time or times on or after the date hereof, but not
after 11:59 p.m., Eastern Standard Time, on the Expiration Date (as defined
below), [________] fully paid nonassessable shares of Common Stock (as defined
below) (“Warrant Shares”). Except as otherwise defined herein, capitalized terms
in this Warrant shall have the meanings set forth in Section 1. This Warrant is
one of a series of warrants to purchase Common Stock (“Warrants”) issued
pursuant to that certain Subscription Agreement, dated as of July 2, 2007
(“Subscription Date”), by and between the Company and ACCBT Corp. (“Investor”)
referred to therein (the “Subscription Agreement”).
 
1. DEFINITIONS
 
1.1         “$” means United States Dollars.
 
1.2         “Board” means the board of directors of the Company.
 
1.3         “Bloomberg” means Bloomberg Financial Markets.
 
1.4         “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.
 
1.5         “Closing Bid Price” and “Closing Sale Price” means, for any security
as of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6         “Common Stock” means (i) shares of common stock in the capital of
the Company par value $0.00005, and (ii) any share capital into which such
Common Stock shall have been changed or any share capital resulting from a
reclassification of such Common Stock.
 
1.7         “Convertible Securities” means any shares or securities or
instruments (other than Options) directly or indirectly convertible into or
exercisable or exchangeable for Common Shares.
 
1.8         “Excluded Securities” means (i) shares of Common Stock issued
pursuant to a transaction described in Section 3.3 below; (ii) shares of Common
Stock issued or deemed issued to employees, consultants, officers or directors
(if in transactions with primarily non-financing purposes) of this Company
pursuant to a board approved stock option plan and in an aggregate amount of up
to [10%] of the shares of common Stock from time to time calculated on a
fully-diluted as converted basis; (iii) shares of Common Stock issued pursuant
to other Warrants ; and (iv) shares of Common Stock issued pursuant to other
conversion of principal (but not interest) of any Convertible Securities
outstanding as of the Issuance Date
 
1.9         “Expiration Date” means November 5, 2011.
 
1.10       “Options” means any rights, warrants or options to subscribe for or
purchase Common Shares or Convertible Securities.
 
1.11       “Principal Market” means the NASD’s OTC Bulletin Board.
 
2. EXERCISE OF WARRANT 
 
2.1         Mechanics of Exercise. Subject to the terms and conditions hereof,
this Warrant may be exercised by the Holder on any day on or after the date
hereof, in whole or in part, by (i) delivery of a written notice, in the form
attached hereto as Exhibit A (“Exercise Notice”), of the Holder’s election to
exercise this Warrant and (ii) (A) payment to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (“Aggregate Exercise Price”) in cash or
wire transfer of immediately available funds or (B) by notifying the Company
that this Warrant is being exercised in a Cashless Exercise pursuant to and
subject to the conditions set forth in Section 2.3 below. The Holder shall not
be required to deliver the original Warrant in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares. On or before the first Business Day
following the date on which the Company has received each of the Exercise Notice
and the Aggregate Exercise Price (or notice of a Cashless Exercise) (“Exercise
Delivery Documents”), the Company shall transmit by facsimile an acknowledgment
of confirmation of receipt of the Exercise Delivery Documents to the Holder and
the Company’s transfer agent (“Transfer Agent”). On or before the third Business
Day following the date on which the Company has received all of the Exercise
Delivery Documents (“Share Delivery Date”), the Company shall issue and dispatch
by overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the Company’s share register in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Notice and Aggregate Exercise Price referred to in clause (ii)(A) above or
notification to the Company of a Cashless Exercise referred to in Section 2.3
below, the Holder shall be deemed for all corporate purposes to have become the
holder of record of the Warrant Shares with respect to which this Warrant has
been exercised, irrespective of the date of delivery of the certificates
evidencing such Warrant Shares. If this Warrant is submitted in connection with
any exercise pursuant to this Section 2.1 and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three Business Days after any exercise
and at its own expense, issue a new Warrant (in accordance with Section 5.4
below) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes
which may be payable with respect to the issuance and delivery of Warrant Shares
upon exercise of this Warrant. Notwithstanding anything to the contrary, a
Cashless Exercise may only be utilized with respect to up to and including 50%
of the Warrant Shares, with the payment of the exercise price for all other
Warrant Shares being in the form of cash or wire transfer of immediately
available funds. Subject to the foregoing, the Holder shall be entitled to
determine which of the Warrant Shares shall be considered to qualify for
Cashless Exercise.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.2         Exercise Price. For purposes of this Warrant, “Exercise Price” means
[$0.20, $0.29, $0.36] subject to adjustment as provided herein.
 
2.3         Cashless Exercise. The Holder may, in its sole discretion, exercise
this Warrant with respect to up to 50% of the number of shares of Common Stock
issuable hereunder and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(“Cashless Exercise”):
 
Net Number = (A x B) - (A x C)
B
 
 
- 3 -

--------------------------------------------------------------------------------

 
For purposes of the foregoing formula:
 
A= the total number of shares with respect to which this Warrant is then being
exercised.
 
B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.
 
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
2.4         Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed.
 
2.5        Insufficient Authorized Shares. If at any time while any of the
Warrants remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of the Warrants at least a number of shares
of Common Stock equal to 110% (“Required Reserve Amount”) of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of all of the Warrants then outstanding (“Authorized Share Failure”),
then the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Warrants then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.
 
3. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES 
 
The Exercise Price and the number of Warrant Shares shall be adjusted from time
to time as follows:
 
3.1         Full Ratchet Adjustment of Exercise Price upon Issuance of Common
Stock. After the Closing Date, if the Company issues any shares of Common Stock
in a bona fide offering of its securities (including the issuance or sale of
shares of Common Stock owned or held by or for the account of the Company, but
excluding shares of Common Stock deemed to have been issued or sold by the
Company in connection with any Excluded Securities) for a consideration per
share (“New Issuance Price”) less than the Exercise Price in effect immediately
prior to such issue or sale (the foregoing a “Dilutive Issuance”), then
immediately after such Dilutive Issuance, the Exercise Price then in effect
shall be reduced to an amount equal to the New Issuance Price. 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
3.2         Provisions Applicable to Exercise Price Adjustments. For purposes of
determining the adjusted Exercise Price under Section 3.1 above, the following
provisions shall apply:
 
3.2.1           Issuance of Options. If the Company in any manner grants or
sells any Options (other than any Excluded Securities) and the lowest price per
share for which one share of Common Stock is issuable upon the exercise of any
such Option or upon conversion or exchange or exercise of any Convertible
Securities issuable upon exercise of such Option is less than the Exercise
Price, then such share of Common Stock shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the granting or sale of
such Option for such price per share. For purposes of this Section 3.2.1, the
“lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion or exchange or exercise of any
Convertible Securities issuable upon exercise of such Option” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to any one share of Common Stock upon granting or
sale of the Option, upon exercise of the Option and upon conversion or exchange
or exercise of any Convertible Security issuable upon exercise of such Option.
 
3.2.2           Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities (other than Excluded Securities) and
the lowest price per share for which one share of Common Stock is issuable upon
such conversion or exchange or exercise thereof is less than the Exercise Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance of sale of such
Convertible Securities for such price per share. For the purposes of this
Section 3.2.2, the “price per share for which one share of Common Stock is
issuable upon such conversion or exchange or exercise” shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the issuance or sale
of the Convertible Security and upon the conversion or exchange or exercise of
such Convertible Security.
 
3.2.3          Change in Option Price or Rate of Conversion. If the purchase
price provided for in any Options (other than Excluded Securities), the
additional consideration, if any, payable upon the issue, conversion, exchange
or exercise of any Convertible Securities, or the rate at which any Convertible
Securities (other than Excluded Securities) are convertible into or exchangeable
or exercisable for Common Stock is changed, the Exercise Price in effect at the
time of such change shall be adjusted to the Exercise Price which would have
been in effect at such time had such Options or Convertible Securities provided
for such changed purchase price, additional consideration or changed conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 3.2.3, if the terms of any Option or Convertible
Security that was outstanding as of the Closing Date are changed in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the Common Stock deemed issuable upon exercise, conversion or
exchange thereof shall be deemed to have been issued as of the date of such
change. No adjustment shall be made if such adjustment would result in an
increase of the Exercise Price then in effect.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
3.2.4           Record Date. If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (i) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (ii) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
3.2.5           Dividends. In case the Company shall declare a dividend or make
any other distribution upon any stock of the Company (other than the Common
Stock) payable in Common Stock, Options or Convertible Securities, then any
Common Stock, Options or Convertible Securities, as the case may be, issuable in
payment of such dividend or distribution shall be deemed to have been issued or
sold without consideration.
 
3.2.6          Calculation of Consideration. In case any shares of Common Stock,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the net amount received by
the Company therefor, after deduction therefrom of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith. In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold for a consideration other than cash, the
amount of the consideration other than cash received by the Company shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board, after deduction of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith. In case any Options shall be issued in connection with the issuance
and sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued for such
consideration as determined in good faith by the Board. If Common Stock, Options
or Convertible Securities shall be issued or sold by the Company and, in
connection therewith, other Options or Convertible Securities (“Additional
Rights”) are issued, then the consideration received or deemed to be received by
the Company shall be reduced by the fair market value of the Additional Rights
(as determined using the Black-Scholes option pricing model or another method
mutually agreed to by the Company and the Holder). The Board shall respond
promptly, in writing, to an inquiry by the Holder as to the fair market value of
the Additional Rights.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.3        Adjustment upon Subdivision or Combination of Common Stock. If the
Company at any time on or after the date hereof subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Closing Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 3.3 shall become effective at the close of business on the date the
subdivision or combination becomes effective.
 
4. NONCIRCUMVENTION
 
The Company hereby covenants and agrees that the Company will not, by amendment
of its Certificate of Incorporation, Bylaws (as such terms are defined in the
Subscription Agreement) or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action as
may be required to protect the rights of the Holder. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the Exercise Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant, and (iii) shall, so long as any of the Warrants are outstanding, take
all action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
exercise of the Warrants, 110% of the number of shares of Common Stock as shall
from time to time be necessary to effect the exercise of the Warrants then
outstanding.
 
5. REISSUANCE OF WARRANTS
 
5.1        Transfer of Warrant. If this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 5.4 below), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 5.4 below) to the Holder representing the right to purchase the
number of Warrant Shares not being transferred.
 
5.2        Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 5.4 below) representing the right to purchase the
Warrant Shares then underlying this Warrant.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.3         Exchangeable for Multiple Warrants. This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 5.4 below)
representing in the aggregate the right to purchase the number of Warrant Shares
then underlying this Warrant, and each such new Warrant will represent the right
to purchase such portion of such Warrant Shares as is designated by the Holder
at the time of such surrender; provided, however, that no Warrants for
fractional shares of Common Stock shall be given.
 
5.4         Issuance of New Warrants. Whenever the Company is required to issue
a new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall
be of like tenor with this Warrant, (ii) shall represent, as indicated on the
face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 5.1 or Section 5.3, the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.
 
6. NOTICES
 
Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 10.6 of
the Subscription Agreement. The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason therefore. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder (i) immediately upon any adjustment of the Exercise Price, setting
forth in reasonable detail, and certifying, the calculation of such adjustment
and (ii) at least fifteen days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the shares of Common Stock, (B) with respect to any grants, issuances or sales
of any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property to holders of shares of Common Stock.
 
7. AMENDMENT AND WAIVER
 
Except as otherwise provided herein, the provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Holder.
 
8. GOVERNING LAW
 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Israel without regard to the choice of law
principles thereof.
 
9. CONSTRUCTION; HEADINGS
 
This Warrant shall be deemed to be jointly drafted by the Company and all the
Holder and shall not be construed against any person as the drafter hereof. The
headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
10. TRANSFER 
 
This Warrant may be offered for sale, sold, transferred or assigned without the
consent of the Company.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 

        BRAINSTORM CELL THERAPEUTICS, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

 
 
- 9 -

--------------------------------------------------------------------------------

 

EXHIBIT A

 
EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
 
WARRANT TO PURCHASE COMMON STOCK
 
BRAINSTORM CELL THERAPEUTICS, INC.
 
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of BRAINSTORM CELL
THERAPEUTICS, INC., a Delaware corporation (“Company”), evidenced by the
attached Warrant to Purchase Common Stock (“Warrant”). Capitalized terms used
herein and not otherwise defined shall have the respective meanings set forth in
the Warrant.
 
1.
Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 
__________ a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or
 
__________ a “Cashless Exercise” with respect to _______________ Warrant Shares.
 

2.
Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.
Delivery of Warrant Shares. The Company shall deliver to the holder __________
Warrant Shares in accordance with the terms of the Warrant.

 
Date: _______________ __, ______
 
Name of Registered Holder
 

          By:       Name:       Title:    

  
 
- 10 -

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
Name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated _______________
from the Company and acknowledged and agreed to by [Insert Name of Transfer
Agent].
 
BRAINSTORM CELL THERAPEUTICS, INC.
 

          By:       Name:       Title:    

 
 
- 11 -

--------------------------------------------------------------------------------

 